Exhibit 10.9

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF STOCK OPTION

(Non-Employee Director Stock Option)

 

Name:

Grant of Option

You have been granted an option to buy shares of common stock of BJ’s
Restaurants, Inc. (the “Company”) as follows:

 

Grant Date:    Option Price per Share:    Total Number of Shares:    Expiration
Date:    (unless earlier terminated pursuant to the terms of your Grant Summary
or Stock Option Agreement)

Exercise Schedule

The option shall become exercisable with respect to the number of shares of the
aforementioned Total Number of Shares as set forth on the “Exercise Schedule” in
the Grant Summary attached hereto and incorporated herein by this reference.

Agreement

By your signature and the Company’s signature below, you and the Company agree
that this option is granted under and governed by the terms of the BJ’s
Restaurants, Inc. 2005 Equity Incentive Plan, and the form of Stock Option
Agreement which is attached hereto and incorporated herein by this reference.
PLEASE READ SUCH AGREEMENT.

 

“COMPANY”         “OPTIONEE” BJ’S RESTAURANTS, INC.        

Name:

    By:         

Address:

Gerald W. Deitchle

Chief Executive Officer and President

          Signature:     



--------------------------------------------------------------------------------

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

GRANT SUMMARY

(Non-Employee Director Stock Option)

 

Name:       Grant Type:    Non-Employee Director Stock Option Grant Date:      
Exp. Date: Total Shares:       Option Price:

EXERCISE SCHEDULE

 

Number of Shares

 

Exercise Date

           

 

-2-